Escrow Agreement This Escrow Agreement (the “Agreement”), dated as of February 14, 2008 (the “Closing Date”), by and among (i) Best Energy Services, Inc., a Nevada corporation (“Buyer”), (ii) Tony Bruce, a resident of Liberal, Kansas (“Seller”), and (iii) JPMorgan Chase Bank, N.A., anational banking association, as escrow agent (“Escrow Agent”). This is the Escrow Agreement referred to in that certain Stock Purchase Agreement dated February 14, 2008 (the “Purchase Agreement”), by and among Buyer and Seller. Capitalized terms used in this Agreement without definition shall have the respective meanings given to them in the Purchase Agreement. In consideration of the premises and the mutual obligations and covenants set forth herein, and other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound, hereby agree as follows: 1.Establishment of Escrow. (a)Buyer is depositing with Escrow Agent $500,000 (the “Escrow Amount”), representing the Indemnification Escrow Amount (as increased by any earnings thereon and as reduced by any disbursements, amounts withdrawn hereunder, or losses on investments, the “Escrow Fund”), in immediately available funds. Upon receipt, the Escrow Agent shall acknowledge receipt thereof. (b)Buyer and Seller hereby appoint the Escrow Agent as their escrow agent for the purposes set forth herein, and the Escrow Agent hereby accepts such appointment under the terms and conditions set forth herein. 2.Investment of Funds.During the term of this Agreement, the Escrow Fund shall be invested and reinvested by the Escrow Agent in the investments indicated on Schedule 1.The Escrow Agent shall have the right to liquidate any investments held in order to provide funds necessary to make required payments under this Agreement.The Escrow Agent shall have no liability for any loss sustained as a result of any investment in an investment indicated on Schedule 1 or any investment made pursuant to the joint written instructions of Buyer and Seller (“Joint Written Instructions”) or as a result of any liquidation of any investment prior to its maturity or for the failure of Buyer and Seller to give the Escrow Agent Joint Written Instructions to invest or reinvest the Escrow Fund. 3.Disbursements from Escrow Fund. (a)Claims for indemnification or disbursement from the Escrow Fund by any Indemnified Person or Seller under the Purchase Agreement shall be made against the then remaining amount of the Escrow Fund only in accordance with the Purchase Agreement and this Agreement. In the event that from time to time (i) any Indemnified Person is entitled to indemnification from the Escrow Fund pursuant to the Purchase Agreement, or (ii) Seller is entitled to a disbursement of all or a portion of the Escrow Fund pursuant to the Purchase Agreement, Buyer and Seller shall execute and deliver to the Escrow Agent Joint Written Instructions setting forth (A) the amount of such indemnification payment or distribution (to the extent of the balance of the Escrow Fund remaining therefor), together with (B) a calculation of the cumulative Net Escrow Income (as defined in Section 7) earned on such amount, (C) the Income Tax Amount (as defined in Section 7) with respect thereto, and (D) the recipients thereof. In the event that any Indemnified Person or Seller is entitled to a payment pursuant to the preceding sentence, each such recipient also shall be entitled to a disbursement of the portion of the Net Escrow Income earned on the amount of such payment being made to such Indemnified Person or Seller, minus the Income Tax Amount with respect to such Net Escrow Income, which shall be paid to Buyer in accordance with Section 7.
